DETAILED ACTION
This Office Action follows a response filed on September 13, 2021. Claims 21-22 and 24-27 have been amended; no claims have been cancelled; claims 29-40 have been added.
In view of amendments and remarks objection of claims 3, 6, and 8 (now claims 21, 23, and 28) and the rejection of claims 1-8 (now claims 21-28) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Claims 21-40 are pending.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 21-40 are allowable over the closest references: Kangai et al.  (U.S. Patent 6,655,144), Kangai et al.  (U.S. Patent 6,293,104), Saito et al. (U.S. Patent 6,686,751), Takemoto et al. (JP 2018-054359 A), Inoue et al. (JP 2013-250278 A), and Inoue et al. (JP 2010-216823 A).
	Kangai’144 discloses a condenser condensing steam flowed therein from a turbine and supplying the condensed condensate into a feed water system leading to a steam generator, 
wherein said condenser comprises a steam condensing zone having a heat exchanger tube bundle and condensing steam, a hot well zone partitioned from said 
a first detecting means for detecting the quality of condensate is provided in said condensate communicating portion introducing the condensed condensate from said steam condensing zone to said hot well zone or in the vicinity of said condensate communicating portion and a second detecting means for detecting the quality of condensate is provided at said condensate outlet portion leading the condensate stayed in said steam condensing zone from said condenser to said feed water system or in the vicinity of said condensate outlet portion, 
a control valve adjusting supply of the condensate to be supplied from said condenser to said feed water system on the basis of a difference between water quality detection values of the condensate detected by said first and second detecting means is provided on said feed water system, and 
a make-up water system supplying make-up water to said feed water system on the downstream side of said control valve is provided (claims 1-4).
Kangai’104 discloses a condenser condensing steam flowed therein from a turbine into condensate and supplying the condensed condensate into a feed water system leading to a steam generator, wherein
said condenser comprises a steam condensing zone having a heat exchanger tube bundle and condensing steam and a hot well zone allowing the condensate condensed in said steam condensing zone to stay therein,

a control valve adjusting supply of the condensate to be supplied from said condenser to said feed water system on the basis of water quality detection values detected by said plurality of detectors or detection ports is provided on said feed water system, and
a make-up water system supplying make-up water to said feed water system on the downstream side of said control valve is provided, which further includes a chemical injecting system supplying chemical dilution water to said feed water system on the basis of water quality detection values detected by said plurality of detectors or detection ports, and wherein said detectors or detection ports are arranged separately from each other in a course leading from an upstream side of said hot well zone into which the condensate flows from said steam condensing zone to a downstream side of said hot well zone from which the condensate flows out into said feed water system, and a judging device is provided for comparing respective water quality values detected by said detectors or detection ports, and judging sea water leakage when a water quality detection value detected by said detectors or detection ports on the upstream side represents to be lower in water quality than a water quality detection value detected by said detectors or detection ports on the downstream side (claims 1-3).
	Saito discloses a method for detecting anions in water by measuring an electric conductivity which comprises introducing a sample water into the anode chamber of an electrolyzer constituted by an anode chamber having an anode plate and a cathode chamber having a cathode plate via a cation exchange membrane, applying a direct-
	Takemoto discloses an anion detection system capable of reliably detecting anions by removing cations and volatile gases without increasing the size of the device. The anion detection system comprises: an ion exchange device, cation resin cylinder, boiling type degassing device, and elec. cond. meter. The ion exchange device has an anode chamber in which the sample water flows in under atm. pressure and flows out as decation water; and a cathode chamber in which pure water or sample water flows in and out at a pressure equal to or higher than atm. pressure. The ion exchange device also has a cation exchange membrane partitioning the anode chamber from cathode chamber; an anode disposed in the anode chamber; and a cathode disposed in the cathode chamber. The decation water discharged from the anode chamber is supplied to the cation resin cylinder. Then, the cation resin cylinder removes the cations remaining in the decation water and supplies it to the boiling type degassing device. Then, the degassed decation water is supplied to the measuring device (abstract).
	Inoue’278 discloses that the detection method involves introducing an ion exchange group inside the constitutional units for a cation exchanger with a desalination 
	Inoue’823 discloses that in an anion detecting device for passing a sample liquid through a desalting chamber of an electric regeneration type decation device to remove cations in the sample liquid and measuring anions in the liquid, a cation exchanger filled in the desalting chamber is entirely or partially overlapped with each other. This overlapped portion is a continuous macroporous structure having an average diameter of 30 to 300 μ m in a water wet state, and has a total pore volume of 0.5 to 5 ml / g and a cation exchange capacity of 0.4 to 5 mg equivalent / ml per volume in a wet state. The method for detecting the anion in the liquid is characterized in that an ion exchange group is uniformly distributed in the porous ion exchanger and in an SEM image of a cut surface of the continuous macroporous structure (dried body), a skeletal part area appearing in a cross section is 25 to 50% in an image area, wherein said cation exchanger is a mixed bed cation exchanger of said organic porous cation exchanger and a particulate cation exchange resin, and wherein leakage of cooling water in a condenser of a power plant is measured (claims 1-3).
However the above mentioned references of Kangai’144 et al., Kangai’104 et al. Saito et al., Takemoto et al., Inoue’278 et al.  and Inoue’823 et al. do not disclose or 
wherein n being an integer comprised between 2 and 15,  
wherein each of the n units is equipped with a cartridge intended to contain an ion-exchange resin in a volume comprised between 50 and 150 mL,
comprising the following steps:
a)   for each of the n units, purifying the ion-exchange resin to be placed
in the cartridge;
b)    for each of the n units, placing the purified ion-exchange resin obtained from step a) in the cartridge;
c)    for each of the n units, passing a volume of condensate comprised is between 500 and 1 500 L into the cartridge containing the purified ion-exchange resin put in place in step b);
d)    for each of the n units, collecting the ion-exchange resin obtained at the end of step c);
e)    for each of the n units, regenerating the ion-exchange resin collected 20 in step d) by elution with an aqueous regeneration solution;
f)    for each of the n units, collecting the eluate obtained at the end of step e) followed by determining the nature of the ionic species present in the eluate and the amount of each ionic species present in said eluate; and
g)    for each of the ionic species identified in step f), comparing the 25 amounts of said ionic species determined in each of the n eluates, as per amended claim 21.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764